DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim objections are withdrawn in view of Applicant’s amendments.
The 35 U.S.C. 112 and 103 rejections are withdrawn in view of Applicant’s amendments and arguments. However, upon further search and consideration, however, a new ground of rejection is entered in view of Hara (US 2019/0176270).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 61-65 and 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2019/0176270).
Regarding claims 61-64 and 67-68, Hara teaches a steel sheet coated with an aluminum alloy or an aluminum-based alloy (¶ 187, see also Table 4). Coating of steel with the aluminum containing alloys disclosed in Hara intrinsically results in a reaction layer of intermetallic compounds between the steel and aluminum coating. See MPEP 2112. Hara teaches the coated steel sheet have thicknesses ranging from 0.6-9 mm (see Table 4). This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. This steel is laser cut (¶ 188). Cutting of the aluminum coated steel sheet would intrinsically result in a laser cut edge surface having a steel portion (i.e., claimed substrate portion) and an aluminum coating portion (i.e., claimed precoating portion).
Hara does not expressly teach a corrosion-improved zone having the claimed surface fractions of aluminum as recited by claims 61-64. The instant specification states that to achieve a surface fraction of aluminum ≥ 9%, a surface fraction of aluminum ≥ 1.5% on the bottom half of the corrosion-improved zone, a ratio of the surface fraction of aluminum on the substrate region divided by the surface fraction of aluminum in the bottom half of the substrate region is smaller than or equal to 5.5, and a surface fraction of aluminum on the substrate region of the cut edge surface of the precoated steel sheet directly resulting from the laser cutting operation is greater than or equal to 11%, laser cutting is performed using a CO2 laser at a liner energy between 0.18 kJ/cm and 0.24 kJ/cm and assist gas pressure between Pmin=200×E-34 bars and Pmax=14 bars (see Spec., ¶¶ 12-21 of corresponding PGPub 2021/0107092), or 2 – 14 bars.
Hara discloses the laser cutting parameters for cutting a coated steel sheet using a CO2 laser, which include a laser beam power of 2, 4 or 6 kW, a cutting speed of 0.6-7.0 m/min with a cutting gas of, e.g., Ar (considered to be an inert gas), and a cutting gas pressure of 0.05 – 1.4 MPa, or 0.5-14 bar (¶¶ 188-197). The disclosed laser power and cutting speed correspond to a linear energy (calculated by dividing laser power by cutting speed) of 0.17 – 6 kJ/cm. Since the laser cutting parameters of Hara overlap with those laser cutting parameters used to obtain the claimed product, one of ordinary skill in the art would expect the prior art laser cut steel to have the same surface fractions of aluminum in the corrosion-improved zone of the laser cut edge surface of the steel sheet as that claimed because a substantially similar laser cutting process is used in the prior art compared to the process for the claimed invention, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 65, Hara does not teach or suggest modifying the laser cutting parameters during the cutting operation. Therefore, one of ordinary skill in the art would expect the corrosion-improved zone and its properties to extend along the entire length of the laser cut edge surface, absent objective evidence to the contrary. See MPEP 2112.
Allowable Subject Matter
Claim 66 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest a precoated steel sheet having a laser cut edge surface comprising two sections, as claimed, with different surface aluminum fractions, nor does the prior art of record teach or suggest particular process parameters that would be expected to result in two sections, as claimed, with different surface aluminum fractions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784